Title: To George Washington from Thomas Jefferson, 30 May 1792
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia May 30. 1792.

It is my duty to suggest to your attention that in the act of the late session of Congress for making certain appropriations, is a clause enacting that a sum of 50,000 D. in addition to former provision be appropriated to defray any expence which may be incurred in relation to the intercourse between the U.S. & foreign nations, and to add that the public service will be advanced by having that sum ready for your orders as speedily as may be conveniently effected. I have the honour to be with the most perfect esteem & respect Sir Your most obedt & most humble servt

Th: Jefferson

